NUMBER 13-13-00333-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JON CHRISTOPHER KRAATZ,                                                      Appellant,

                                           v.

C.P.Z.,                                                                       Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.



                         MEMORANDUM OPINION
    Before Justices Chief Valdez and Justices Perkes and Longoria
                   Memorandum Opinion Per Curiam

      On July 2, 2013, appellant, Jon Christopher Kraatz, perfected an appeal from a

judgment rendered against him in favor of appellee, C.P.Z. On July 30, 2013, the Clerk

of this Court notified appellant that the clerk’s record in the above cause was originally
due on July 29, 2013, and that the deputy district clerk, Tiffany Garza, had notified this

Court that appellant failed to make arrangements for payment of the clerk’s record. The

Clerk of this Court notified appellant of this defect so that steps could be taken to correct

the defect, if it could be done. See TEX. R. APP. P. 37.3, 42.3(b),(c). Appellant was

advised that, if the defect was not corrected within ten days from the date of receipt of

this notice, the appeal would be dismissed for want of prosecution. Appellant has failed

to respond to this Court’s notice. Accordingly, the appeal is DISMISSED FOR WANT

OF PROSECUTION. See TEX. R. APP. P. 42.3(b), (c).

                                                                PER CURIAM


Delivered and filed this
31st day of July, 2014.




                                             2